 

Exhibit 10.11.9

 

 

EXECUTION VERSION

 

NINTH AMENDMENT TO, AND WAIVER UNDER, CREDIT AGREEMENT

 

THIS NINTH AMENDMENT TO, AND WAIVER UNDER, CREDIT AGREEMENT (this “Ninth
Amendment”) is made and entered into as of March 3, 2008, by and among the
financial institutions identified on the signature pages hereof (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation, as arranger
and administrative agent for the Lenders (in such capacities, together with any
successor arranger and administrative agent, “Agent”), and TRC COMPANIES, INC.,
a Delaware corporation (the “Administrative Borrower”), on behalf of all
Borrowers.

 

WITNESSETH:

WHEREAS, the Administrative Borrower, the Administrative Borrower’s Subsidiaries
party thereto, the Lenders and Agent are parties to that certain Credit
Agreement, dated as of July 17, 2006 (as amended as of October 31, 2006, as of
November 29, 2006, as of December 29, 2006, as of January 31, 2007, as of
July 30, 2007, as of September 25, 2007, as of November 28, 2007, and as of
December 14, 2007, and as the same may be further amended, modified,
supplemented or amended and restated from time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 5.9 of the Credit Agreement, Borrowers are
obligated to keep their and their Restricted Subsidiaries’ Inventory and
Equipment (other than vehicles and Equipment out for repair or maintained with
customers in the ordinary course of business) only at the locations specified on
Schedule 4.5; provided, however, that Administrative Borrower may amend Schedule
4.5 so long as such amendment occurs by written notice to Agent not less than 30
days prior to the date on which such Inventory or Equipment is moved to such new
location, so long as such new location is within the continental United States,
and so long as, at the time of such written notification, the applicable
Borrower provides Agent a Collateral Access Agreement with respect thereto
(provided that a Collateral Access Agreement shall only be required to be
delivered if books and records are maintained at such location);

 

 WHEREAS, TRC Environmental Corporation moved certain of its Inventory and
Equipment, from 2313 W. Sam Houston Parkway North, Houston, Texas 77043 and 1500
City West Boulevard, Houston, Texas 77042 to 10011 Meadowglen, Houston, Texas
77042, without providing to Agent the notice and Collateral Access Agreement
required by Section 5.9 of the Credit Agreement (the “Applicable Default”);

 

WHEREAS, the Administrative Borrower has requested Agent and the Lenders to
waive the Applicable Default, and Agent and the Lenders have agreed to do so
subject to the terms and conditions set forth herein; and

 

WHEREAS, Agent, the Lenders and the Borrowers have agreed to amend the Credit
Agreement, all as herein provided subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:

 

Section 1.              Definitions.  Any capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

Section 2.              Waiver Under Credit Agreement.  Subject to the
satisfaction of the terms and conditions set forth herein, Agent and the
Required Lenders hereby waive the Applicable Default; provided that the
foregoing waiver shall be rescinded and no longer effective as of March 31, 2008
if the Borrowers fail to deliver to Agent a Collateral Access Agreement with
respect to the Collateral located at 10011 Meadowglen, Houston, Texas 77042 on
or prior to April 30, 2008.

 

Section 3.              Amendments to the Credit Agreement.  Subject to the
terms and conditions set forth herein, the Credit Agreement is hereby amended,
as of the Effective Date (defined below), as follows:

 

3.01.       Section 6.1.  Section 6.1 of the Credit Agreement is hereby amended
as follows:

 

(a) the word “and” at the end of clause (e) thereof is hereby deleted;

 

(b) the period at the end of clause (f) thereof is hereby replaced by “; and”;
and

 

(c) the following new clause (g) is hereby added at the end thereof:
“(g) Indebtedness in the form of promissory notes from Administrative Borrower
to each of Federal Partners, L.P., Peter R. Kellogg, Lee I. Kellogg and Charles
Kirkland Kellogg, in an aggregate principal amount not to exceed $600,000 so
long as such Indebtedness is (i) not secured by any of the assets of any
Borrower or any Guarantor or any of their respective Subsidiaries and
(ii) subordinated to the Obligations on terms satisfactory to Agent.”

 

3.02.       Schedule 4.5.  Schedule 4.5 to the Credit Agreement is hereby
amended as follows:

 

(a)           The following locations under TRC Environmental Corporation are
hereby deleted from Schedule 4.5: 2313 W. Sam Houston Parkway North, Houston,
Texas 77043 and 1500 City West Boulevard, Houston, Texas 77042; and

 

(b)           The following location under TRC Environmental Corporation is
hereby added to Schedule 4.5: 10011 Meadowglen, Houston, Texas 77042.

 

Section 4.              Representations and Warranties.  In order to induce
Agent and the Lenders to enter into this Ninth Amendment, the Administrative
Borrower, for itself and on behalf of all of the other Borrowers, hereby
represents and warrants that:

 

4.01.       No Default.  At and as of the date of this Ninth Amendment and at
and as of the Effective Date and both prior to (other than with respect to the
Applicable Default) and after giving effect to this Ninth Amendment, no Default
or Event of Default exists and is continuing.

 

4.02.       Representations and Warranties True and Correct.  At and as of the
date of this Ninth Amendment and both prior to (other than with respect to the
Applicable Default) and after giving effect to this Ninth Amendment, each of the
representations and warranties contained in the Credit Agreement and other Loan
Documents is true and correct in all material respects.

 

4.03.       Corporate Power, Etc.  Administrative Borrower (a) has all requisite
corporate power and authority to execute and deliver this Ninth Amendment and to
consummate the

 

--------------------------------------------------------------------------------


 

transactions contemplated hereby for itself and, in the case of Administrative
Borrower, on behalf of all of the other Borrowers, and (b) has taken all action,
corporate or otherwise, necessary to authorize the execution and delivery of
this Ninth Amendment and the consummation of the transactions contemplated
hereby for itself and, in the case of Administrative Borrower, on behalf of all
of the other Borrowers.

 

4.04.       No Conflict.  The execution, delivery and performance by
Administrative Borrower (on behalf of itself and all of the other Borrowers) of
this Ninth Amendment will not (a) violate any provision of federal, state, or
local law or regulation applicable to any Borrower, the Governing Documents of
any Borrower, or any order, judgment or decree of any court or other
Governmental Authority binding on any Borrower, (b) conflict with or result in
any breach of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of any Borrower, (c) result in
or require the creation or imposition of any Lien of any nature whatsoever upon
any properties or assets of any Borrower, other than Permitted Liens, or
(d) require any approval of any Borrower’s interestholders or any approval or
consent of any Person under any material contractual obligation of any Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect.

 

4.05.       Binding Effect.  This Ninth Amendment has been duly executed and
delivered by the Administrative Borrower (on behalf of itself and all of the
other Borrowers) and constitutes the legal, valid and binding obligation of the
Administrative Borrower (on behalf of itself and all of the other Borrowers),
enforceable against the Administrative Borrower (on behalf of itself and all of
the other Borrowers) in accordance with its terms, except as such enforceability
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, relating to or
affecting the enforcement of creditors’ rights generally, and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Section 5.              Conditions.  This Ninth Amendment shall be effective
upon the fulfillment by the Borrowers, in a manner satisfactory to Agent and the
Lenders, of all of the following conditions precedent set forth in this
Section 5 (such date, the “Effective Date”):

 

5.01.       Execution of the Ninth Amendment.  Each of the parties hereto shall
have executed an original counterpart of this Ninth Amendment and shall have
delivered (including by way of telefacsimile or electronic mail) the same to
Agent.

 

5.02.       Subordination Agreement and Subordinated Notes.  Agent shall have
received (a) a fully executed Subordination Agreement executed by each of
Federal Partners, L.P., Peter R. Kellogg, Lee I. Kellogg and Charles Kirkland
Kellogg and acknowledged by Administrative Borrower, in form and substance
satisfactory to Agent, and (b) fully executed Subordinated Notes executed by
Administrative Borrower in favor of Federal Partners, L.P., Peter R. Kellogg,
Lee I. Kellogg and Charles Kirkland Kellogg (collectively, the “Subordinated
Notes”) and all other documents executed in connection with the Subordinated
Notes (collectively, the “Subordinated Loan Documents”), each in form and
substance satisfactory to Agent.

 

5.03.       Representations and Warranties.  As of the Effective Date, the
representations and warranties set forth in Section 4 hereof shall be true and
correct.

 

--------------------------------------------------------------------------------


 

5.04.       Compliance with Terms.  Borrowers shall have complied in all
respects with the terms hereof and of any other agreement, document, instrument
or other writing to be delivered by Borrowers in connection herewith.

 

5.05.       Delivery of Other Documents.  Agent shall have received all other
instruments, documents and agreements as Agent may reasonably request, in form
and substance reasonably satisfactory to Agent.

 

Section 6.              Subordinated Loan Documents.  Borrowers shall deliver to
Agent promptly after execution thereof any amendments, supplements or
modifications to any of the Subordinated Loan Documents.

 

Section 7.              Miscellaneous.

 

7.01.       Continuing Effect.  Except as specifically provided herein, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms and are hereby ratified and
confirmed in all respects.

 

7.02.       No Waiver; Reservation of Rights.  This Ninth Amendment is limited
as specified and the execution, delivery and effectiveness of this Ninth
Amendment shall not operate as a modification, acceptance or waiver of any
provision of the Credit Agreement, or any other Loan Document, except as
specifically set forth herein.  Notwithstanding anything contained in this Ninth
Amendment to the contrary, Agent and the Lenders expressly reserve the right to
exercise any and all of their rights and remedies under the Credit Agreement,
any other Loan Document and applicable law in respect of any Default or Event of
Default.

 

7.03.       References.

 

(a)           From and after the Effective Date, (i) the Credit Agreement, the
other Loan Documents and all agreements, instruments and documents executed and
delivered in connection with any of the foregoing shall each be deemed amended
hereby to the extent necessary, if any, to give effect to the provisions of this
Ninth Amendment and (ii) all of the terms and provisions of this Ninth Amendment
are hereby incorporated by reference into the Credit Agreement, as applicable,
as if such terms and provisions were set forth in full therein, as applicable.

 

(b)           From and after the Effective Date, (i) all references in the
Credit Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words
of like import referring to the Credit Agreement shall mean the Credit Agreement
as amended hereby and (ii) all references in the Credit Agreement, the other
Loan Documents or any other agreement, instrument or document executed and
delivered in connection therewith to  “Credit Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended hereby.

 

7.04.       Governing Law.  THIS NINTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

7.05.       Severability.  The provisions of this Ninth Amendment are severable,
and if any clause or provision shall be held invalid or unenforceable in whole
or in part in any jurisdiction,

 

--------------------------------------------------------------------------------


 

then such invalidity or unenforceability shall affect only such clause or
provision, or part thereof, in such jurisdiction and shall not in any manner
affect such clause or provision in any other jurisdiction, or any other clause
or provision in this Ninth Amendment in any jurisdiction.

 

7.06.       Counterparts.  This Ninth Amendment may be executed in any number of
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  Delivery of an executed counterpart of this Ninth Amendment by
telefacsimile or electronic mail shall be equally effective as delivery of a
manually executed counterpart.  A complete set of counterparts shall be lodged
with the Administrative Borrower, Agent and each Lender.

 

7.07.       Headings.  Section headings in this Ninth Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Ninth Amendment for any other purpose.

 

7.08.       Binding Effect; Assignment.  This Ninth Amendment shall be binding
upon and inure to the benefit of Borrowers, Agent and the Lenders and their
respective successors and assigns; provided, however, that the rights and
obligations of Borrowers under this Ninth Amendment shall not be assigned or
delegated without the prior written consent of Agent and the Lenders.

 

7.09.       Expenses.  Borrowers agree to pay Agent upon demand, for all
reasonable expenses, including reasonable fees of attorneys and paralegals for
Agent and the Lenders (who may be employees of Agent or the Lenders), incurred
by Agent and the Lenders in connection with the preparation, negotiation and
execution of this Ninth Amendment and any document required to be furnished
herewith.

 

7.10.       Integration.  This Ninth Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

ADMINISTRATIVE BORROWER:

 

 

 

TRC COMPANIES, INC., a Delaware corporation, as

 

Administrative Borrower, on behalf of itself and all other Borrowers

 

 

 

 

By:

/S/ Martin H. Dodd

 

Name:

Martin H. Dodd

 

Title:

Senior Vice President

 

 

 

AGENT AND LENDERS:

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

as Agent and as a Lender

 

By:

/S/ Jason P. Shanahan

 

Name:

Jason P. Shanahan

 

Title:

Vice President

 

 

 

TEXTRON FINANCIAL CORPORATION,

 

as a Lender

 

By:

/S/ Chris Grivakis

 

Name:

Chris Grivakis

 

Title:

Senior Account Executive

 

 

[SIGNATURE PAGE OF NINTH AMENDMENT]

 

 

--------------------------------------------------------------------------------